PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 				:
Ching-Yi Lin					:
Application No.  14/176,598			:	ON PETITION
Filed: February 10, 2014			:	
Attorney Docket No.: Lin- 1			:
 
This is a decision on the “Petition under 37 CFR 1.182” filed on September 21, 2020, requesting withdrawal of the “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a “Prior” Patent” filed on April 5, 2016.

The petition under 37 CFR 1.182, to withdraw the terminal disclaimer is dismissed.

A review of the application file history reveals that a “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a “Prior” Patent” was filed on April 5, 2016, disclaiming the terminal part of the statutory term of any patent granted on the subject application which would extend beyond the expiration date of the full statutory term of United States Patent No. 8,687,781.  The terminal disclaimer was approved on April 5, 2016, and made of record. 

On  September 21, 2020, the instant petition was filed to withdraw the terminal disclaimer on the grounds that “[t]he Applicant believes that a clear and sufficient showing of distinctiveness has been made versus the reference claims of U.S. Patent No. 8,687,781, in accordance with MPEP 804.02.”1  Upon consideration of the file record, Examiner Melur Ramakrishnaiah has determined that terminal disclaimer filed on April 5, 2016, is necessary. It is, therefore, inappropriate to withdraw the terminal disclaimer filed April 5, 2016.  The petition is dismissed, accordingly.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.  Questions relative to the need for the terminal disclaimer must be directed to Examiner Ramakrishnaiah.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Petition, filed on September 21, 2020, p. 7.